To compel the assessment of an amount sufficient to pay interest and principal on certain township bonds, it appearing that an assessment had been made in 1892, in conformity with the mandate of this court, for the interest and principal on bonds then matured, but that the entire amount of the levy had not been collected and relator aslcs that the unpaid balance be included in the new assessment, with other sums for interest and principal since maturing.
Granted as to the since accuring interest and since maturing principal, but denied as to amount embraced in the former assessment, November 15,. 1893.
The court entertained the application because the Circuit Court had not been in session since September, and would not be until after January 1, 1894.